UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4915


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN LENARD WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:09-cr-00419-WO-1)


Submitted:   July 12, 2013                 Decided:   October 15, 2013


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., Winston-Salem, North Carolina, for
Appellant.   Ripley Rand, United States Attorney, Robert A.J.
Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kelvin         Lenard      Washington          was     sentenced     to   seventy

months’ imprisonment after entering a conditional guilty plea to

one   count    of       being   a     felon        in   possession       of    a   firearm,    in

violation      of       18   U.S.C.      §    922(g)(1)        (2006).        He   appeals    the

district court’s denial of his motion to suppress the firearm,

contending the search in which it was discovered was conducted

without valid consent.

              This Court reviews the district court’s denial of a

motion    to    suppress            in       the     light      most     favorable      to    the

Government.         United States v. Farrior, 535 F.3d 210, 217 (4th

Cir. 2008).         We review the district court’s finding of voluntary

consent   to        a    warrantless          search      for      clear      error.     United

States v. Gordon, 895 F.2d 932, 938 (4th Cir. 1990).                                    We also

review the district court’s credibility determinations for clear

error.    United States v. Murray, 65 F.3d 1161, 1169 (4th Cir.

1995).

              The Fourth Amendment generally prohibits warrantless

searches, however, an exception exists for searches conducted

pursuant to valid consent.                    Schneckloth v. Bustamonte, 412 U.S.
218, 219 (1973); Trulock v. Freeh, 275 F.3d 391, 401 (4th Cir.

2001).    Consent to search is valid only if it is given freely

and   voluntarily.             Trulock, 275 F.3d    at   401.     In   establishing

whether consent to search was given freely and voluntarily, the

                                                   2
Government bears the burden of proof by a preponderance of the

evidence, and the district court must consider the totality of

the circumstances.           Id. at 401 & n.4.           A

               Here,   the     district       court        found     that     Washington’s

girlfriend voluntarily consented to a search of their residence

that revealed the prohibited firearm.                     The court found testimony

from the police officer who conducted the search credible, and

conflicting testimony from Washington’s girlfriend and another

friend    incredible.          The    court       considered        various     factors    in

reaching its conclusion, such as the girlfriend’s admission that

she helped officers enter the residence, her bias resulting from

her relationship with Washington, and her level of intelligence.

On     appeal,      Washington       contends       that      his     girlfriend        never

consented      or   alternatively       that       any    consent      was    involuntary.

Our    review    of    the    record    compels       us     to     reject    Washington’s

contentions.

               We conclude that the district court did not clearly

err in finding voluntary consent to the search.                               Gordon, 895
F.2d    at   938.      The    district     court         made      reasoned   credibility

determinations that are entitled to deference, Murray, 65 F.3d

at     1169,     and    properly        considered           the     totality      of     the

circumstances in reaching its conclusion.                          Trulock, 275 F.3d at

401.      Accordingly,        we     conclude      without         difficulty    that     the



                                              3
district   court’s    decision    to       deny   Washington’s        suppression

motion finds ample support in the record.

           We therefore affirm the district court’s judgment.                  We

dispense   with     oral   argument    because         the    facts   and   legal

contentions   are    adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       4